FILED
                                                                                October 1, 2021
                             STATE OF WEST VIRGINIA                             EDYTHE NASH GAISER, CLERK
                                                                                SUPREME COURT OF APPEALS
                           SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




Tyler S. Munson,
Petitioner Below, Petitioner

vs.) No. 20-0544 (Berkeley County 18-C-358)

Shelby Searls, Superintendent,
Huttonsville Correctional Center,
Respondent Below, Respondent




                               MEMORANDUM DECISION



        Petitioner Tyler S. Munson, by counsel Matthew T. Yanni, appeals the July 1, 2020, order
of the Circuit Court of Berkeley County denying his petition for a writ of habeas corpus. The State
of West Virginia, by counsel Patrick Morrisey and Holly M. Flanigan, filed a response in support
of the circuit court’s order.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In February of 2012, petitioner was indicted on multiple felony counts related to his
unlawful entry of a coin store and the robbery and assault of the seventy-six-year-old owner who
was inside at the time. In September of 2012, a jury convicted petitioner of burglary, first-degree
robbery, conspiracy to commit robbery, and assault during the commission of a felony. The circuit
court sentenced petitioner in November of 2012 to forty-four years in the penitentiary for his
conviction of first-degree robbery; not less than one nor more than five years in the penitentiary for
his conviction of conspiracy to commit robbery; not less than one nor more than fifteen years in the
penitentiary for his conviction of burglary; and not less than two nor more than ten years in the
penitentiary for the offense of assault in the commission of a felony. The circuit court ordered
petitioner to serve these sentences consecutively. Petitioner was resentenced for the purpose of

                                                  1
appeal in 2015, and this Court affirmed his conviction. See State v. Munson, No. 15-0585, 2016
WL 3141579 (W. Va. June 3, 2016)(memorandum decision).

        In October of 2018, petitioner filed a petition for a writ of habeas corpus. The circuit court
appointed counsel for petitioner and directed counsel to file an amended petition and a Losh 1 list.
The amended petition and Losh list were filed in November of 2019. In the amended petition,
petitioner asserted nine grounds for habeas relief: (1) prejudicial pre-trial publicity; (2)
consecutive sentences for the same transaction; (3) severer sentence than expected; (4) excessive
sentence; (5) information in pre-sentence report was erroneous; (6) ineffective assistance of
counsel; (7) use of informers to convict; (8) constitutional errors in evidentiary rulings; and (9)
sufficiency of evidence.

         The circuit court considered the petition and “[a]fter a full review of the [p]etition and
[p]etitioner’s case history,” the court found that the present record was sufficiently developed to
rule on the merits of petitioner’s grounds for relief. The court noted that while petitioner’s grounds
“lack[ed] detailed factual support, and therefore could be dismissed pursuant to Losh v.
McKenzie,” it nevertheless endeavored to address each ground on the merits.

        Relevant to petitioner’s appeal, the circuit court jointly addressed his claims that the
information in the pre-sentence report was erroneous and that he received ineffective assistance of
trial counsel as counsel failed to rebut the presentence investigation report, which (in petitioner’s
view) characterized him as “a criminal with little hope for rehabilitation.” The court found that
petitioner “provide[d] no specific details as to how the [pre-sentence investigation report] was
inaccurate or contained flawed information.” Further, the court found that “it is clear from a review
of the transcripts from [petitioner’s] sentencing hearing that [trial counsel] did indeed argue
several points in favor of [petitioner].” Trial counsel highlighted that petitioner was still young and
had a troubled youth; informed the court of petitioner’s drug addiction, which began at an early
age; and advised the court that petitioner had no past criminal conduct that involved violence to a
person. Accordingly, the circuit court found that counsel’s conduct at the sentencing hearing
“clearly refutes . . . [p]etitioner’s assertions” that he failed to review or attempt to rebut the
pre-sentence investigation report. Therefore, the circuit court concluded that counsel’s
performance was not deficient under an objective standard of reasonableness.

         The circuit court also addressed petitioner’s assertion that his trial counsel was ineffective
because he failed to promptly perfect his direct appeal. The court noted that petitioner filed a direct
appeal and had failed to “assert any specific facts that would demonstrate how he was injured by
[trial counsel’s] alleged failure to perfect an appeal” at an earlier date. Accordingly, the circuit
court denied petitioner relief on these grounds, as well as the other seven grounds raised in the
amended petition, by its July 1, 2020, order. Petitioner now appeals this order.



       1
           See Losh v. McKenzie, 166 W. Va. 762, 277 S.E.2d 606 (1986).


                                                  2
         Petitioner’s sole assignment of error on appeal is that the circuit court erred in ruling on his
petition without first holding an omnibus hearing. Petitioner vaguely asserts, without any
explanation or support, that the lack of factual detail in the amended petition was a direct result of
trial counsel’s failure to provide a copy of the case file and “trial counsel’s supposed lack of
memory regarding the case.” He further argues that the circuit court erred in denying claims of
ineffective assistance of counsel without an omnibus hearing because a record had not been made
of trial counsel’s reasoning for his actions. Finally, petitioner avers that he “believes it would be
more efficient to give petitioners an omnibus hearing and to create a record to properly adjudicate
the issues raised,” rather than circuit courts dismissing habeas petitions without a hearing. We find
no merit to petitioner’s argument on appeal.

       This Court reviews a circuit court order denying a habeas petition under the following
standards:

                “In reviewing challenges to the findings and conclusions of the circuit court
        in a habeas corpus action, we apply a three-prong standard of review. We review
        the final order and the ultimate disposition under an abuse of discretion standard;
        the underlying factual findings under a clearly erroneous standard; and questions of
        law are subject to a de novo review.” Syl. Pt. 1, Mathena v. Haines, 219 W.Va. 417,
        633 S.E.2d 771 (2006).

        ....

                “‘A court having jurisdiction over habeas corpus proceedings may deny a
        petition for a writ of habeas corpus without a hearing and without appointing
        counsel for the petitioner if the petition, exhibits, affidavits or other documentary
        evidence filed therewith show to such court’s satisfaction that the petitioner is
        entitled to no relief.’ Syllabus Point 1, Perdue v. Coiner, 156 W.Va. 467, 194
        S.E.2d 657 (1973).” Syl. Pt. 2, White v. Haines, 215 W.Va. 698, 601 S.E.2d 18
        (2004).

Syl. Pts. 1 & 3, Anstey v. Ballard, 237 W. Va. 411, 787 S.E.2d 864 (2016). “It is evident from a
reading of W.Va. Code § 53–4A–7(a) that a petitioner for habeas corpus relief is not entitled, as a
matter of right, to a full evidentiary hearing in every proceeding instituted under the provisions of
the post-conviction habeas corpus act.” Gibson v. Dale, 173 W. Va. 681, 688, 319 S.E.2d 806,
812–13 (1984). “A hearing is required only ‘[i]f it appears to the court . . . that there is probable
cause to believe that the petitioner may be entitled to some relief and that the contention or
contentions and grounds (in fact or law) advanced have not been previously and finally
adjudicated or waived.’” Id. (quoting W. Va. Code § 53-4A-7(a)).

         Petitioner fails to prove on appeal that the circuit court abused its discretion in denying his
petition without first holding an omnibus hearing. As the circuit court noted, the grounds for relief
in petitioner’s amended petition “lack[ed] detailed factual support.” Nevertheless, the circuit court
engaged in a thorough review of petitioner’s claims based on the record and determined that
additional factual development was unnecessary. Petitioner does not challenge this finding on
                                                    3
appeal. Rather, petitioner’s main challenge on appeal is that trial counsel’s failure to provide the
case file limited his ability to factually support the petition and, therefore, he should have been
provided an omnibus hearing. Other than this assertion, petitioner fails to describe the measures he
undertook to obtain the file, or explain what information he was unable to obtain. Notably, on
appeal, petitioner has provided numerous documents, such as the trial and sentencing transcripts,
directly related to the grounds that he raised. Yet, other than using these documents to present a
detailed account of the trial proceedings below, petitioner has failed to utilize them in support of
his habeas petition.

        Petitioner attempts to invoke Markley v. Coleman, 215 W. Va. 729, 601 S.E.2d 49 (2004),
for the proposition that a circuit court “will hold an omnibus hearing” upon the filing of a petition.
However, in Markley, we acknowledged the circuit court’s discretion to deny a petition without
holding an omnibus hearing when the court was satisfied that the petitioner was entitled to no relief
based upon the petition and the record presented, as set forth in Syllabus Point one of Perdue,
stated above. Id. at 733, 601 S.E.2d at 53. Markley does not stand for the idea that an omnibus
hearing is required, as petitioner asserts on appeal.

        Petitioner also relies on State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995), wherein this
Court was presented with an ineffective assistance of counsel argument on direct appeal based on
trial counsel’s “unusual” decision to develop self-defense evidence at trial and then fail to request
self-defense jury instructions. Id. at 15, 459 S.E.2d at 126. We declined to consider the assignment
of error in Miller on direct appeal due to the lack of an adequate record as to counsel’s decision. Id.
at 17, 459 S.E.2d at 128 (“It is apparent that we intelligently cannot determine the merits of this
ineffective assistance claim without an adequate record giving trial counsel the courtesy of being
able to explain his trial actions.”). However, in petitioner’s case, the circuit court analyzed trial
counsel’s actions at the sentencing hearing and, applying the ineffective assistance of counsel
two-pronged test of Miller 2, found that trial counsel was not deficient under an objective standard
of reasonableness. Unlike the trial counsel in Miller, there were no “unusual” actions on the part of
petitioner’s trial counsel. The circuit court found that “it is clear from a review of the transcripts
from [petitioner’s] sentencing hearing that [trial counsel] did indeed argue several points in favor
of [petitioner].” Again, petitioner does not challenge the circuit court’s findings below. He simply
argues that the circuit court was obliged to hold an omnibus hearing, at least upon his claims of
ineffective assistance of trial counsel. Yet, as stated above, the circuit court may deny a petition


       2
        In the West Virginia courts, claims of ineffective assistance of counsel are to be
       governed by the two-pronged test established in Strickland v. Washington, 466
       U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984): (1) Counsel’s performance was
       deficient under an objective standard of reasonableness; and (2) there is a
       reasonable probability that, but for counsel’s unprofessional errors, the result of the
       proceedings would have been different.

       Syl. Pt. 5, State v. Miller, 194 W. Va. 3, 459 S.E.2d 114 (1995).


                                                  4
without a hearing if it is satisfied that petitioner is entitled to no relief. Ultimately, upon our
review, we find no abuse of discretion in the circuit court’s denial of petitioner’s amended petition.

       For the foregoing reasons, we find no error in the circuit court’s July 1, 2020, order.

                                                                                           Affirmed.

ISSUED: October 1, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                                  5